SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR oTRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to Commission File Number TNI BIOTECH, INC. (Exact name of small business issuer as specified in its charter) Florida 20-1968162 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6701 Democracy Boulevard, Suite 300, Bethesda, Maryland 20817 (Address of principal executive offices) 888-613-8802 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þ No o. Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ Indicate by a check mark whether the company is a shell company (as defined by Rule 12b-2 of the Exchange Act: Yes o No þ. As of May 14, 2013 there were53,896,535 shares of Common Stock outstanding. TABLE OF CONTENTS PART I FINANCIAL STATEMENTS Item 1 Financial Statements 4 Item 2 Management's Discussion and Analysis or Plan of Operation 23 Item 3 Quantitative and Qualitative Disclosures About Market Risk 25 Item 4 Controls and Procedures 25 PART II OTHER INFORMATION Item 1 Legal Proceedings 26 Item 1A Risk Factors 26 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3 Default upon Senior Securities 27 Item 4 Mine Safety Disclosures 27 Item 5 Other Information 27 Item 6 Exhibits 28 2 TABLE OF CONTENTS SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This following information specifies certain forward-looking statements of management of the Company. Forward-looking statements are statements that estimate the happening of future events and are not based on historical fact. Forward-looking statements may be identified by the use of forward-looking terminology, such as may, shall, could, expect, estimate, anticipate, predict, probable, possible, should, continue, or similar terms, variations of those terms or the negative of those terms. The forward-looking statements specified in the following information have been compiled by our management on the basis of assumptions made by management and considered by management to be reasonable. Our future operating results, however, are impossible to predict and no representation, guaranty, or warranty is to be inferred from those forward-looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. We cannot guaranty that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements. 3 TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TNI BIOTECH, INC. BALANCE SHEET Unaudited March 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Prepaids and Other Current assets - Total current assets Fixed Assets: Computer equipment, net of accumulated depreciation of $238 and $118 respectively Intangible Assets: Patents and licenses, net of amortization of $2,266,238 and $1,570,114, respectively Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Payable to officer Accrued liabilities Current portion patent liability Notes payable Total current liabilities Non-current Liabilities: Notes payable related party Long-term portion patent liability Total non-current liabilities Total Liabilities Stockholders' Equity: Common stock - par value $0.001; 500,000,000 shares authorized; 53,508,635 and 45,489,368 shares issued and outstanding as of March 31, 2013 and December 31, 2012respectively Additional paid in capital Stock issuances due Prepaid services ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed financial statements. 4 TABLE OF CONTENTS TNI BIOTECH, INC. STATEMENTS OF OPERATIONS (Unaudited) THREE MONTHS ENDED March 31, 2013 March 31,2012 Revenues, net $
